          Case 1:20-cv-00664-RP Document 11 Filed 07/17/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

CARNEGIE MELLON UNIVERSITY                      §
                                                §
v.                                              §             A-20-CV-664-RP-AWA
                                                §
LSI CORPORATION ET AL                           §

                                             ORDER

       Before the Court are third-party Dr. Aleksandar Kavcic’s Motion to Quash or Modify Third-

Party Deposition Subpoena (Dkt. No. 1), Defendant LSI Corporation’s Response in Opposition (Dkt.

No. 5), and the parties’ Joint Notice of Agreement to Transfer (Dkt. No. 10). The District Court

referred the motion to the undersigned Magistrate Judge for a determination pursuant to 28 U.S.C.

§ 636(b), Federal Rule of Civil Procedure 72, and Rule 1(c) of Appendix C of the Local Rules.

       On July 15, 2020, the Court held a telephonic hearing on the above motion, at which the

parties informed the Court of their agreement that this matter should be transferred to the Northern

District of California, where the underlying litigation is pending. See Dkt. No. 9. On July 16, 2020,

the parties jointly filed a Notice of Agreement of Parties as to Transfer of Motion to Quash or

Modify Third-Party Deposition Subpoena. Dkt. No. 10.

       The Court’s analysis in deciding disputes regarding out-of-district subpoenas is governed by

Rule 45. Paws Up Ranch, LLC v. Green, 2013 WL 6184940, *1 (D. Nev. Nov. 22, 2013). Generally

speaking, Rule 45 requires that disputes related to non-party subpoenas be resolved locally, to avoid

imposing undue travel or expense burdens on non-parties who are challenging a subpoena. See, e.g.,

FED. R. CIV. P. 45(d)(2)(B)(i) (directing that motions to compel be filed in “the district in which

compliance is required”). Effective December 1, 2013, however, a significant change was made to

Rule 45 through the addition of a new subsection, which states:
           Case 1:20-cv-00664-RP Document 11 Filed 07/17/20 Page 2 of 2




        (f) Transferring a Subpoena-Related Motion. When the court where compliance
        is required did not issue the subpoena, it may transfer a motion under this rule to the
        issuing court if the person subject to the subpoena consents or if the court finds
        exceptional circumstances. Then, if the attorney for a person subject to a subpoena
        is authorized to practice in the court where the motion was made, the attorney may
        file papers and appear on the motion as an officer of the issuing court. To enforce its
        order, the issuing court may transfer the order to the court where the motion was
        made.

FED. R. CIV. P. 45(f). The Advisory Committee’s comments to the amendment indicate that “[t]o

protect local nonparties, local resolution of disputes about subpoenas is assured by the limitations

of [Rule 45] . . . that motions be made in the court in which compliance is required under Rule 45.”

FED. R. CIV. P. 45, Advisory Committee Notes to 2013 Amendments, Subdivision (f). The Notes

further state, however, that “transfer to the court where the action is pending is sometimes

warranted,” either where the nonparty consents, or where there are exceptional circumstances. Id.

In this case, both parties consent to transfer the instant issue to the Northern District of California,

where the underlying litigation is pending. See Dkt. No. 10. Accordingly, pursuant to Rule 45 and

the parties’ joint consent, transfer of the Motion to Quash (Dkt. No. 1) is proper.

        IT IS THEREFORE ORDERED that the Quash or Modify Third Party Subpoena (Dkt.

No. 1) is are HEREBY TRANSFERRED to the United States District Court for the Northern

District of California, San Francisco Division. The Court FURTHER ORDERS this case be

CLOSED.

        SIGNED this 17th day of July, 2020.


                                              _____________________________________
                                              ANDREW W. AUSTIN
                                              UNITED STATES MAGISTRATE JUDGE
